Citation Nr: 1130002	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fibromyalgia. 

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).   

3.  Entitlement to a rating in excess of 10 percent for left ankle arthritis. 

4.  Entitlement to a compensable rating for left foot arthritis. 

5.  Entitlement to a compensable rating for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to July 1991 and from October 1991 to March 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Seattle, Washington VARO.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia VARO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In November 2009, the Board remanded the matters for additional development. 

As noted in the Board's November 2009 remand, the record (specifically the Veteran's contentions at the July 2009 Travel Board hearing) reasonably raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the November 2009 remand, the Board referred the issue of entitlement to a TDIU rating to the RO for appropriate action, as it had not been developed or adjudicated.  The Board notes that the RO has not yet developed or addressed the matter of entitlement to TDIU and again REFERS it to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the November 2009 remand, the Board noted the Veteran's July 2009 testimony regarding ongoing treatment for all of the claimed disabilities at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia, as well as several appointments scheduled in August 2009, after the Travel Board hearing.  The Board noted that the claims file did not contain any treatment records from the McGuire VA facility in Richmond and instructed the RO to secure the records and associate them with the claims file.  

The Board also noted in its remand that there appeared to be outstanding private treatment records, specifically from Drs. L.A., N.B., and S.L., from September 2002 through July 2007, according to the Veteran's statements.  The Board instructed the RO to obtain new VA Forms 21-4142, Authorization and Consent to Release Information, and secure the complete, updated, treatment records from all identified private providers.

The Board further instructed that, if the records obtained indicated that new VA examinations were necessary to ascertain the current severities of the Veteran's disabilities on the appeal, the RO was to arrange for such examinations.

A review of the claims file reveals that the RO sent the Veteran a February 2010 letter asking her to identify all VA and private health care providers and to submit new authorization release forms for any identified providers.  She did not respond to the February 2010 letter, and the RO issued a January 2011 supplemental statement of the case (SSOC) continuing the denials of the claims on appeal.

The Board finds that the remand instructions were not completed in full.  Specifically, regarding VA treatment records, such records are constructively of record, and therefore do not require a release from the Veteran.  Because records of pertinent VA treatment are constructively of record, and may contain critical information, they must be secured.    

A governing regulation provides that where evidence requested in connection with a claim for VA benefits (to include identifying information and releases) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a)  

Regarding the private treatment records sought, the Board notes that the Veteran did not respond to the RO's request for identifying information and releases.  However, it has not escaped the Board's attention that in the interim since the November 2009 Board Remand she has relocated (and perhaps more than once), as the claims file contains RO mail to her that was returned.  It is quite possible that she may not have received the request for identifying information and releases.  Furthermore, she has not been advised of the consequences of a failure to cooperate with development for pertinent evidence (i.e., that if she does not respond with the identifying information and releases, her claims will be considered abandoned, and her appeal in the matters will be dismissed).  Accordingly, another attempt to secure her cooperation in these matters is indicated.

Finally, given the passage of time since the Veteran's most recent [July 2008] VA examination for all five disabilities on appeal and her allegations of increased severity as to all five disabilities during the July 2009 Travel Board hearing, new VA examinations to assess the current severity of the disabilities would be indicated if she cooperates with the development for private treatment records..   

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims file copies of the complete clinical records of any and all VA evaluations and/or treatment the Veteran has received for the disabilities on appeal from the McGuire VAMC in Richmond.  

2.  The RO should also send the Veteran a letter (at her most recent address) asking her to identify all private evaluations or treatment she has received for the claimed disabilities, and to provide the releases necessary for VA to obtain the records of such treatment/ evaluations.  Of particular interest are any treatment records from Drs. L.A., N.B., and S.L.  She must be reminded of the provisions of 38 C.F.R. § 3.158(a), and afforded the year specified therein to respond.  If she does not respond, the claims should be further processed under § 3.158(a).   If she responds with the identifying information and releases, the RO should secure for the record the complete clinical records of all such treatment and/or evaluation from all sources identified.

3.  Then, only if the claims are not processed as abandoned, the RO should arrange for appropriate examinations of the Veteran to assess the current severity of her fibromyalgia, GERD, left ankle arthritis, left foot arthritis, and bilateral pes planus.  The Veteran's claims file (including this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must be provided a copy of the criteria for rating each disability on appeal, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria for each disability, i.e., note the presence or absence of each symptom in the criteria for increased ratings, under all applicable Codes.  The findings should specifically include ranges of motion for the left ankle and left foot (including restrictions due to pain or with use).  The examiner should comment on the Veteran's specific complaints of functional impairment as to each disability and must explain the rationale for all opinions offered.

4.  The RO should then re-adjudicate the matters on appeal.  If any claim on remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

